SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of February, 2014 Commission File Number 1-14732 COMPANHIA SIDERÚRGICA NACIONAL (Exact name of registrant as specified in its charter) National Steel Company (Translation of Registrant's name into English) Av. Brigadeiro Faria Lima 3400, 20º andar São Paulo, SP, Brazil 04538-132 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X COMPANHIA SIDERÚRGICA NACIONAL Corporate Taxpayer ID (CNPJ): 33.042.730/0001-04 Company Registry (NIRE): 35300396090 Publicly-held Company NOTICE TO SHAREHOLDERS PAYMENT OF INTERIM DIVIDENDS We hereby inform that the Board of Directors of Companhia Siderúrgica Nacional (“CSN”), pursuant to Article 31 of its Bylaws, approved the payment of the minimum mandatory dividends from the profit reserve (statutory working capital reserve), totaling R$425,000,000.00, corresponding to R$0.291501175 per share, as an advance on the minimum mandatory dividends. Shareholders registered in the records of the depositary institution Banco Itaú S.A. on February 28, 2014, are entitled to receive the payment. Dividends will be available to shareholders domiciled in Brazil as of March 11, 2014, with no monetary restatement, in their bank accounts informed to the depositary institution Itaú Corretora de Valores S.A. Shareholders whose shares are held in custody will receive their dividends in accordance with procedure adopted by the Stock Exchange. Shareholders whose registration data does not include their Individual Taxpayer’s ID (CPF) or Corporate Taxpayers’ ID (CNPJ) or the Bank/Branch/Current Account information will have the amount available within three (3) working days as of the due updating of their respective registration at any branch of Banco Itaú S.A. or through letter forwarded to the Superintendence of Services to Shareholders of Itaú Corretora de Valores S.A., located at Rua Boa Vista, 185 – 6º andar – São Paulo – SP – CEP: 01092-900. Service Places: Banco Itaú S.A. branches, Shareholders service department, during banking hours. As of March 5, 2014, inclusive, the Company shares will be traded ex-rights on the Brazilian Stock Exchanges on payments approved herein. São Paulo, February 28, 2014 Companhia Siderúrgica Nacional David Moise Salama Investor Relations Executive Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:February 28, 2014 COMPANHIA SIDERÚRGICA NACIONAL By: /
